      Case 1:15-cr-00149-RJA-JJM Document 237 Filed 06/21/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                                    15-CR-149-A

FRANK R. PARLATO, JR., and
CHITRA SELVARAJ

                               Defendants.



                          GOVERNMENT’S PROPOSED JURY
                    INSTRUCTION ON USE OF RULE 404(b) EVIDENCE


       In a June 11, 2021 text order, the Court tabled the government’s motion to admit

evidence of the defendants’ history of tax non-payment “until the motion can be assessed in

the fuller context of the evidence and possible defenses, including the advice of counsel

defense.” Dkt. 235. The Court also directed the government to “file a proposed cautionary

instruction for such an item of evidence admitted as other act evidence pursuant to Fed. R.

Evid. 404(b).” Id. The government’s proposed instruction, which is based on Instruction

2.23 from the Third Circuit Pattern Jury Instructions, is offered below: 1




1
 The government maintains, and reserves its right to argue, that evidence of the defendants’ history
of tax-nonpayment is properly admitted as intrinsically intertwined evidence. See Dkt. 195 at 3-5.


                                                 1
Case 1:15-cr-00149-RJA-JJM Document 237 Filed 06/21/21 Page 2 of 3




Ladies and gentlemen, you have heard testimony that the defendants failed to
file their personal income tax returns during the course of the alleged
conspiracy and in several years predating the alleged conspiracy. This
evidence was admitted only for a limited purpose. If you determine that the
defendants committed the acts charged and the superseding indictment, and if
you determine that they also failed to file their personal tax returns, then you
may, but you need not, draw an inference that in doing the acts charged in the
superseding indictment, the defendants acted with the necessary intent, and not
for some innocent reason.

Specifically, you may consider evidence of the defendants’ failure to file their
personal tax returns only for the purpose of deciding whether the defendants
knowingly and willfully entered into a conspiracy to defraud the United States
by obstructing and interfering with the IRS’ ability to ascertain, compute,
assess, and collect taxes on revenue generated by the One Niagara Building. In
other words, you may consider this evidence to help you decide whether the
defendants engaged in the activities alleged in the superseding indictment with
the intent of hiding the One Niagara Building’s revenue from the IRS, and not
for some other reason.

The defendants are not on trial failing to file their personal tax returns. You
may not consider the defendants’ failure to file their personal tax returns as a
substitute for proof that the defendants committed the crimes charged in the
superseding indictment. You may not consider this evidence as proof that the
defendants have a bad character or any propensity to commit crimes.
Specifically, you may not use this evidence to conclude that, because the
defendants may have failed to file their personal tax returns, they must also
have committed the acts charged in the superseding indictment.

Remember that the defendants are on trial only for the crimes charged in the
superseding indictment, and for nothing else. Do not return a guilty verdict
unless the government proves the crimes charged in the superseding indictment
beyond a reasonable doubt.




                                       2
      Case 1:15-cr-00149-RJA-JJM Document 237 Filed 06/21/21 Page 3 of 3




      DATED:     Buffalo, New York, June 21, 2021.

                             JAMES P. KENNEDY, JR.
                               United States Attorney


BY:   /s/ MICHAEL DIGIACOMO__                BY:     /s/ CHARLES M. KRULY_____
      MICHAEL DIGIACOMO                              CHARLES M. KRULY
      Assistant U.S. Attorney                        Assistant U.S. Attorney
      United States Attorney’s Office                United States Attorney’s Office
      Western District of New York                   Western District of New York
      138 Delaware Avenue                            138 Delaware Avenue
      Buffalo, New York 14202                        Buffalo, New York 14202
      (716) 843-5885                                 (716) 843-5816
      Michael.DiGiacomo@usdoj.gov                    Charles.Kruly@usdoj.gov




                                         3
